Citation Nr: 0722227	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for a chronic duodenal 
ulcer, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of October 2004 rendered by 
the Oakland, California, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  The veteran presented 
testimony before the Board in March 2007; a transcript of 
that hearing was produced and has been included in the claims 
folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this action.

2.  The medical records indicate that the veteran has not 
suffered from weight loss, permanent anemia, or other 
manifestations indicative of a more disabling condition.  

3.  Moreover, the evidence does not show the veteran 
suffering from recurrent incapacitating episodes causing the 
veteran to miss work four times a year on an average of ten 
days per episode.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a chronic duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.7, 4.132, Diagnostic Code 7305 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent in 
July 2004 to the veteran prior to the initial agency of 
original jurisdiction (AOJ) rating action.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for an increased evaluation, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his increased 
evaluation claim. 

As to  its duty to assist, the VA obtained the veteran's 
available medical treatment records, including requesting any 
treatment records from the facilities the veteran had been 
treated, and those other records that the VA was made aware 
thereof.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to procure the 
necessary medical and personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that, as a result of 
the veteran's claim, a gastrointestinal examination of the 
veteran was performed in August 2004, and those results have 
been included in the claims folder for review.  Moreover, 
additional specialty examinations have been accomplished at 
the local VA Medical Center (VAMC), and those results also 
have been included in the claims folder for review by the 
Board.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to that opportunity and 
provided testimonial evidence before the Board in March 2007.  
During that hearing, the veteran spoke about the symptoms and 
manifestations he was experiencing as a result of his 
disorder.  He, along with his wife, further reported about 
how the disorder affected his daily activities.  
Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his accredited 
representative have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess-
type information in a letter that was sent by the RO in May 
2006.  This letter specifically discussed the contents of 
Dingess and how the precepts of Dingess could affect the 
veteran's case.  Because this notice has been provided, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has contended that his service-connected duodenal 
ulcer disorder is under rated, at an evaluation at 20 
percent, and has asked that the VA grant his request for a 
higher disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2006) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Although the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; Peyton v. Derwinski, 
1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  With 
respect to the issue before the Board, the appeal does not 
stem from the veteran's disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, is not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110-
4.113 (2006).  The term "duodenal ulcer" is sufficiently 
specific for rating purposes, and, in evaluating the ulcer, 
care should be taken that the findings adequately identify 
the particular location.  38 C.F.R. § 4.110 (2006).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2006).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R 
§ 4.14.  38 C.F.R. § 4.113 (2006).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2006).

The veteran is service-connected for an active duodenal 
ulcer, and he has been assigned a 20 percent rating 
evaluation pursuant to 38 C.F.R Part 4, Diagnostic Code 7305 
(2006).  This regulation states that mild duodenal ulcer 
disease, with recurring symptoms once or twice yearly, 
warrants a 10 percent rating.  A 20 percent evaluation is 
warranted for a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
moderately severe duodenal ulcer disease with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or more recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year; a 60 percent evaluation requires severe 
duodenal ulcer disease with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite impairment of health.

As reported above, after the veteran submitted his claim for 
an increased evaluation, arrangements were made so that a VA 
examination of the claimed disorder could be accomplished.  
This exam occurred in August 2004.  Prior to the exam, the 
veteran complained of nausea, pain, diarrhea, and vomiting.  
He further claimed that his food intake was severely limited 
and that he was frequently gaseous.  The veteran was found to 
be well-nourished with no signs of acute distress.  Bowel 
sounds were present in all quadrants and his abdomen was 
found to be soft.  It was reported that the veteran had some 
sharp tenderness over the left lower epigastric region.  It 
is noted that the veteran did not complain of weight loss, 
anemia, or being forced to miss work because of his 
disability.  

Included in the claims folder are the veteran's VA medical 
treatment records.  These records from 2004 and 2005 do show 
that the veteran sought treatment for his duodenal ulcer 
condition.  During that time period, the medication that he 
was taking for the disability was changed.  The records note 
that the veteran complained of heartburn and 
epigastric/abdominal pain.  However, they are not specific 
with respect the length of time the veteran consistently 
experienced the symptoms.

In October 2005, the veteran underwent an endoscopy that did 
not discover/produce abnormal findings.  Laboratory results 
from this period do not show a diagnosis of anemia.  

A review of the veteran's weight from 2001 to present reveals 
the following results:  October 2001 - 179 pounds; January 
2005 - 169.6 pounds; September 2005 - 183 pounds; October 
2005 - 179.5 pounds.  

In this case, the record indicates that the appellant has 
nausea, vomiting, pain, and diarrhea.  Although the records 
indicate that the veteran had lost some weight over the 
course of the appeal, those same records also show weight 
gain.  In other words, his weight has been, more or less, 
stable over time.  The fluctuations described by the veteran 
are of less probative value in rating cases.  Weight loss 
becomes of importance where there is appreciable loss, which 
is sustained over a period of time, which is not the case 
here.  See 38 C.F.R. § 4.112 (2006).

The evidence further does not show that there has been an 
impairment of the veteran's health solely due to the duodenal 
ulcer.  Although the veteran has claimed that he has suffered 
from recurrent incapacitating episodes averaging 10 days or 
more in duration four or more times a year, the medical 
evidence does not support those assertions.  The veteran has 
been circumspect in noting the length of any episode or the 
number of times these episodes have occurred during the 
course of this appeal.  Moreover, private doctors, along with 
VA health providers, have not confirmed the veteran's 
assertions.  Additionally, although the veteran contends that 
he has missed work on numerous occasions because of his 
duodenal ulcer, the veteran has not provided corroborative 
evidence, such as letters from his employer, which would 
confirm his statements.  

Furthermore, none of the medical reports and treatment 
records has shown that the veteran has anemia.  The objective 
findings of essentially stable weight, long-term normal blood 
work, and good nourishment on repeated examinations is more 
probative and contradicts the veteran's assertions.  
Therefore, the preponderance of the evidence shows that he 
does not suffer, nor has he suffered, from severe or 
moderately severe duodenal ulcer disease as contemplated 
under 38 C.F.R. Part 4, Diagnostic Code 7305 (2006).

The veteran could also be evaluated under 38 C.F.R. part 4, 
Diagnostic Code 7308 (2006) for post-gastrectomy syndromes.  
A 60 percent rating is assigned for severe post-gastrectomy 
syndromes, with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms and with weight 
loss with malnutrition and anemia.  If there are moderate 
symptoms or mild symptoms, a 40 or 20 percent disability 
rating respectively should be assigned.  Nevertheless, there 
is no competent evidence that the appellant has long-term 
anemia, weight loss or malnutrition.  The veteran has not 
experienced circulatory symptoms due to his duodenal ulcer.  
His objective symptoms do not more nearly approximate the 
criteria for a 40 or 60 percent evaluation pursuant to 38 
C.F.R. Part 4, Diagnostic Code 7308 (2006).

In essence, the Board finds that the currently assigned 
schedular evaluation in this case is adequate.  The record 
does not establish a basis to support the assignment of 
higher rating under the VA Schedule for Rating Disabilities 
for any appropriate disability rating, as discussed above.  
For the reasons discussed, the Board concludes that the 
impairment resulting from the service-connected a chronic 
duodenal ulcer is adequately compensated by the schedular 
rating now assigned.  Therefore, an increased evaluation is 
not warranted in this case.

Finally, to accord justice in an exceptional case where the 
schedular rating standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2006).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
duodenal ulcer.  The veteran contends his disability 
interferes with employment but there are no records from the 
veteran's work or his doctor(s) that would substantiate this 
assertion and demonstrate that such interference with work 
would be more than otherwise expected with the assigned 20 
percent scheduler rating.  In sum, as previously discussed, 
the objective evidence does not reflect a disability picture 
equating to marked interference with employment.  The veteran 
is not anemic or malnourished and has not experienced 
significant weight loss.  Having reviewed the record with all 
mandates in mind, the Board finds no basis to grant the 
appeal.  See VAOPGCPREC 6-96.  The veteran is free, of 
course, to apply for increase at any time with the RO should 
his disability picture change significantly.  


ORDER

Entitlement to an increased evaluation for a chronic duodenal 
ulcer is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


